Citation Nr: 1524107	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance benefits in excess 27 months, under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to March 2006. 

This appeal to the e Board of Veterans' Appeals (Board) arose from  a July 2013 administrative decision in which the  RO  notified the Veteran that all of her VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and she was not entitled to any additional educational benefits.  In July 2013, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

The Board notes that, in addition to the paper claims file the Veteran has paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS.  A review of the documents in VBMS reveals a March 2015 Appellate Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran used 9 months of entitlement to Chapter 30 (Montgomery GI Bill) education benefits from March to December 2006. 

3.  Effective October 1, 2009, the Veteran made an irrevocable election to transfer her entitlement to education benefits under Chapter 30 to Chapter 33 education benefits. 


4.  In January 2010, the Veteran received a Certificate of Eligibility for 27 months of entitlement under Chapter 33 (Post-9/11 GI Bill) education benefits.  

5.  The Veteran received 27 months of Chapter 33 education benefits from January 2010 to May 2013.


CONCLUSION OF LAW

The claim of entitlement to VA educational assistance benefits in excess of 27 months under the Post-9/11 GI Bill is without legal merit.  38 U.S.C.A. § 3301  (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action pertaining to VA's duties to notify and assist is required.


II. Analysis

The Veteran requests additional Chapter 33 (Post-9/11 GI Bill) education benefits.  In a May 2013 statement, the Veteran wrote that she was pursuing a graduate degree in Procurement and Acquisition Management and expected to graduate in May 2015 by attending Webster University full time in order to complete the additional 24 credit hours left in her program.  She indicated that she required this degree for career progression as a financial analyst searching for job opportunities in contract management.  She wrote that she achieved a bachelor's degree in Business Management but had also depleted her Post-9/11 GI Bill benefits.  She indicated that she had maintained a 3.8 GPA throughout all four years of her under-graduate work, had been  on the Dean's list, and had graduated with honors.  She also submitted a statement from her employer encouraging her to pursue higher education to assist her with promotion and career progression.  

In a July 2013 statement, the Veteran wrote that she spent eight years of her life dedicating service to the United States Air Force and, in so doing, delayed her education goals and plans for growing a family.  She wrote that she completed her bachelor's degree with a 3.8 GPA, but struggled to maintain employment as she was furloughed from her previous employer in June 2013.  While she subsequently obtained alternate employment with another company, she suffered a 15 percent pay decrease, a lower level position and fewer benefits.  

In her November 2013 substantive appeal, the Veteran wrote that she was not granted the 36 months of VA education benefits that she was entitled to.  According to the Veteran, an additional 12 months of education benefits would allow her to complete her degree and aim for a better career.

The Veteran's basic eligibility for Chapter 33 education benefits is not at issue, as VA found her eligible to receive Chapter 33 education benefits at a 100 percent level in January 2010.  This appeal addresses whether under the law she is entitled to additional Chapter 33 education benefits, beyond 27 months of entitlement. 

Review of the record reveals that in March 2006, the Veteran applied for Chapter 30 education benefits.  In a subsequent June 2006 application for education benefits, she indicated that she enrolled at Westwood College on March 15, 2006.  It appears that the Veteran was awarded 9 months of VA education benefits under Chapter 30 for her enrollment at Westwood College from March 2006 to December 2006.  

Effective October 1, 2009, the Veteran made an irrevocable election to transfer her entitlement to education benefits under Chapter 30 to Chapter 33 (Post 9-11 GI Bill).  In January 2010, the Veteran received a Certificate of Eligibility for 27 months of entitlement under Chapter 30 (Montgomery GI Bill) active duty education benefits based upon her honorable service from March 2000 to March 2006. 

The record shows that the Veteran re-enrolled in Westwood College in January 2010 and received a bachelor's degree in approximately October 2011.  She then began to pursue a master's degree in October 2011.  

The Veteran received 27 months of Chapter 33 education benefits that she had transferred from her remaining entitlement under Chapter 30 and she is not entitled to additional Chapter 33 education benefits.  She used 9 months of Chapter 30 education benefits from March 2006 to December 2006 and used 27 months of Chapter 33 education benefits from January 2010 to May 2013.  In May 2013 correspondence, the Veteran requested additional VA education assistance benefits to pursue her graduate degree. 

This case concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 following an irrevocable election for such benefits in lieu of entitlement under another education program.  The Veteran's election to transfer her entitlement from Chapter 30 to Chapter 33 is not itself in question.  On December 1, 2009, the Veteran's VA Form 22-1990, an application for Chapter 33 education benefits, was received at VA and the Veteran's Chapter 30 benefits were relinquished effective October 1, 2009 for Chapter 33 benefits.  In January 2010, VA sent the Veteran a letter informing her that she was awarded education benefits under Chapter 33 (Post-9/11 GI Bill).  

By completing VA Form 22-1990, the Veteran had made an irrevocable election to receive benefits under Chapter 33.  38 C.F.R. § 21.9520(c)(2).  Further, she was duly notified of her entitlement balance under Chapter 33 in January 2010 correspondence. 

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of § 21.4020 and this section. 38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020. 

Where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill), but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, he/she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1). 

Where an individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a service member who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2). 

In short, if an individual is eligible for education benefits under Chapter 30, but uses none of his/her entitlement and irrevocably elects to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual can be awarded 36 months of entitlement under Chapter 33.  However, if an individual is eligible for education benefits under Chapter 30, but, as of August 1, 2009, uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30. 

Thus, as applied to the facts of this case, when the Veteran elected to receive educational assistance under Chapter 33 in lieu of her benefits under Chapter 30, her entitlement was limited to that portion or amount of her unused Chapter 30 benefits entitlement.  The Veteran used a portion of her Chapter 30 education benefits as of August 1, 2009 and prior to her irrevocable election to receive Chapter 33 benefits which was received at VA on December 4, 2009. 

The record shows that as of August 1, 2009, the Veteran had used 9 months of entitlement under Chapter 30.  Her original amount of entitlement under Chapter 30 was 36 months.  Therefore, by law the Veteran was limited to receive 27 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(1). 

The law does not provide any exceptions in the case of a Veteran who performed well during undergraduate studies and is pursuing a graduate degree.  As cited in the regulations above, the Veteran's election to transfer her entitlement from the Chapter 30 program to the Chapter 33 program is irrevocable.  That is, her transfer of entitlement is final and permanent, and cannot be reversed to correct the circumstances brought on by any misunderstanding of the new law.  The law clearly sets forth how the education entitlement will be calculated in the case where a Veteran uses entitlement under Chapter 30 before August 1, 2009 and prior to the irrevocable election of Chapter 33 benefits. 

The Board is sympathetic to the Veteran's claim and the financial hardships she has encountered in seeking to further her education.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the VA and the Armed Forces and VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Regardless of the equities of the Veteran's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).

The Board notes, however, that the Secretary of VA, unlike the RO and the Board, has the power to provide equitable relief in appropriate cases.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304   -06 (1992); Harvey.  If the Veteran wants to seek such equitable consideration by the Secretary, she may wish to consider contacting a Veterans service organization for assistance.


ORDER

The claim for VA educational assistance benefits in excess of 27 months under the Post-9/11 GI Bill is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


